BRETT, Presiding Judge
(dissenting).
Having reviewed the record of the proceedings below, I find that I must dissent to this decision.
While I cannot disagree with the Court’s familiar statement that, “it is not this Court’s duty to sit as jurors and this Court will not substitute its judgment for that of the jury, since it is the exclusive province of the jury to weigh the evidence and determine the facts,” I fear that its easy repetition wholly ignores the distinction between appellate determination of an issue of fact, and appellate review of evidence for the purpose of determining an issue of law.1 An error of law is committed when, on motion for new trial, the trial judge refuses to set aside a verdict which is contrary to the evidence. As a fundamental principle in the criminal law, and by express statute, unless the proof establishes guilt beyond a reasonable doubt, the accused in the trial of a criminal case is entitled to an acquittal as an absolute right. 22 O.S.1971, § 836. Also, by express statute the trial court may, if it deems the evidence presented insufficient to warrant a conviction, advise the jury to acquit the defendant. However, by the terms of that statute the jury are not bound by that advice nor can the court for any reason prevent the jury from giving a verdict. 22 O.S.1971, § 850. However, our statutory scheme provides that a new trial shall be granted, “when the verdict is contrary to the law or the evidence.” 22 O.S.1971, § 952. Of this statute we have stated:
“Under this provision, the responsibility of determining whether or not there has been adduced before the jury a sufficient amount of legal and competent evidence to render it safe to allow the verdict to stand is imposed upon the trial court in the first instance, and on appeal upon this court.” Matheny v. State, 37 Okl.Cr. 369, 259 P. 175, 176 (1927). [emphasis supplied]
See also, James v. State, 48 Okl.Cr. 48, 289 P. 780 (1930); Black v. City of Pawhuska, 47 Okl.Cr. 23, 287 P. 737 (1930); White v. State, 13 Okl.Cr. 76, 162 P. 232 (1917).
In Matheny v. State, supra, this Court said further:
“The performance of this duty on the part of the court is the exercise of legal discretion in judgmént as to the sufficiency of the evidence to overcome the legal presumption of innocence to which every one is entitled who is put upon trial for an offense.” 259 P. at 176.
*1396In the instant case, to prove its charge, the State relied almost entirely upon the testimony of the prosecuting witness, William Clay. By coincidence William Clay’s mother was a member of the jury panel from which the jury was selected to try this case. Indeed, it appears that Mrs. Clay’s name was called while defendant’s jury was being empaneled, but that the judge stopped her as she approached the jury box, inquired if she was related to the prosecution witness, William Clay, and upon being told that she was Clay’s mother, the judge dismissed her. (Tr. 175) The credibility of the witness Clay was more than ordinarily impaired by the testimony which followed his. On direct examination, Mr. Clay testified that the robber, “took me out of the storeroom and locked me in the restroom . . . . ” (Tr. 30) On cross-examination he admitted that there was no lock on the outside of that door, and that it was possible to lock it only from the inside. Mr. Clay testified that immediately following the robbery a customer came into the store and he, Mr. Clay, ran from the restroom toward the front door and heard a car speeding away at great speed. That customer, Mr. Eli Mooney, testified for the State that as he approached the grocery store on foot he observed an automobile driving away, but it was his testimony that the car departed in a leisurely fashion and that there was nothing whatsoever unusual about the manner in which it was being driven. (Tr. 58; 60) Mr. Clay testified that the store had installed a double safe system designed to prevent robbers from escaping with large amounts of cash. He stated that this system was designed so that the bulk of the cash on hand could be put into a section of the safe which he, the store manager, was unable to open alone. He testified, however, that his supervisor had instructed him not to use that safety feature. (Tr. 42) That supervisor, Mr. Dean Wright, testified that he had given no such instruction to Mr. Clay. Mr. Wright also testified that the services of Mr. Clay as store manager had been terminated shortly after the robbery for the reason that the monthly inventory taken of the store continued to disclose serious shortages. (Tr. 80-83) Perhaps most significantly, Mr. Clay testified that he was able to positively identify the weapon introduced by the State as the .22 caliber pistol which had been used in the robbery. He stated that he was able to make that identification because the barrel was marred near the end. (Tr. 36) Police Officer Roach, testifying for the State, stated that he had caused the scratch on the barrel of the gun by putting it in his pocket with another gun at the time he seized it. (Tr. 65) The defendant called as his witness the owner of the pawn shop from which he had purchased the gun introduced into evidence by the State. That witness, Mr. Earl Mhoon, identified the gun in question by its serial number. He testified that records which he was required to keep by the Federal Government showed that the gun in question was acquired by the pawn shop on August 9, 1973, that it was not redeemed, and hence was put up for sale on October 10, 1973, and that it was sold to the defendant, Jesse Daniels, on December 3, 1973. The robbery, it will be remembered, occurred on September 30, 1973. Since the jury’s verdict of guilt is based entirely upon the testimony of the prosecuting witness, William Clay, and since that testimony was impeached and contradicted in almost every particular, I cannot close my eyes to the significance of the fact that this witness’ mother was a member of the jury panel and indeed was called to sit upon this petit jury before being dismissed by the court.
Without further summarizing the evidence, it is sufficient to say that I find the verdict so clearly and flagrantly against the weight of the evidence that I must conclude that it was the result of passion and prejudice. I would therefore reverse the judgment and sentence appealed from and remand this case for a new trial.

. See, Orfield, Criminal Appeals in America, pages 80-91 (1931).